                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

KATHRYN MINER,
                                                                       ORDER
                            Plaintiff,
                                                                     17-cv-734-bbc
              v.

STATE OF WISCONSIN DEPARTMENT
OF CORRECTIONS and CATHY JESS,
Secretary,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On November 16, 2018, defendants State of Wisconsin Department of Corrections

and Cathy Jess moved for summary judgment on pro se plaintiff Kathryn Miner’s claims

under the Americans with Disabilities Act and Rehabilitation Act. Dkt. #18. Plaintiff’s

opposition materials were due on December 17, 2018, but the court extended her deadline

to January 2, 2019 at her request. Dkt. #23. Plaintiff’s new deadline passed and she did not

respond to defendants’ motion. On January 11, I gave plaintiff until January 18 to file a

response to defendants’ motion for summary judgment and warned her that her case would

be dismissed for failure to prosecute if she did not respond. Dkt. #25. The deadline has

passed, and the court has received nothing from plaintiff. Accordingly, I am dismissing this

case with prejudice for plaintiff’s failure to prosecute. James v. McDonald’s Corp., 417 F.3d

672, 681 (7th Cir. 2005) (“A district court has the authority under Federal Rule of Civil

Procedure 41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).



                                              1
                                        ORDER

       IT IS ORDERED that plaintiff Kathryn Miner’s claims are DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment for

defendants and close this case.

              Entered this 14th day of February, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                           2
